Case: 21-50829     Document: 00516272834          Page: 1    Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 8, 2022
                                   No. 21-50829
                                                                         Lyle W. Cayce
                                                                              Clerk
   Eric Martin Matthews,

                                                            Plaintiff—Appellant,

                                       versus

   Executive Office of United States Attorneys; Federal
   Bureau of Prisons; Office of Legal Counsel; Office of
   the President; Office of the Judge Advocate General,
   U. S. Navy,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:20-CV-370


   Before Higginson, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          From January 2018 through February 2019, federal prisoner Eric
   Matthews submitted Freedom of Information Act (“FOIA”) requests to
   several government entities. At issue here are four requests—two directed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50829        Document: 00516272834             Page: 2      Date Filed: 04/08/2022




                                         No. 21-50829


   to the Executive Office of U.S. Attorneys and two directed to the Bureau of
   Prisons (“BOP”)—in which Matthews sought records related to: (1) his
   criminal investigation and prosecution; and (2) the food service at FCI
   Englewood.1
           Frustrated that he had not received any records in response to these
   requests, Matthews initiated this action. In his complaint, Matthews alleged
   that his requests had “been obstructed, denied, or ignored,” and asked the
   district court to order the agencies to respond.
           The agencies subsequently produced records in response to the
   requests, and then moved to dispose of the complaint’s claims on the grounds
   that they were either moot or unexhausted.                    The magistrate judge
   recommended dismissing the claims at issue in this appeal as moot, and the
   district court adopted the magistrate judge’s recommendation. Matthews
   timely appealed.
           We review questions of jurisdiction, including mootness, de novo.
   Freedom from Religion Found. v. Abbott, 955 F.3d 417, 423 (5th Cir. 2020). “A
   case becomes moot when the issues presented are no longer ‘live’ or the
   parties lack a legally cognizable interest in the outcome.” Green Valley
   Special Util. Dist. v. City of Schertz, 969 F.3d 460, 469 (5th Cir. 2020) (en
   banc) (cleaned up). “If a case has been rendered moot, a federal court has no
   constitutional authority to resolve the issues that it presents.” Ctr. for
   Biological Diversity, Inc. v. BP Am. Prod. Co., 704 F.3d 413, 425 (5th Cir. 2013)
   (quotations omitted).


           1
             Matthews submitted other requests to BOP, the Department of Justice’s Office
   of Legal Counsel, the Office of the President of the United States, and the Naval Criminal
   Investigative Service. But Matthews does not challenge the district court’s resolution of
   the claims associated with those requests, and has therefore abandoned them. See Yohey v.
   Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).




                                               2
Case: 21-50829     Document: 00516272834           Page: 3   Date Filed: 04/08/2022




                                    No. 21-50829


          “The Freedom of Information Act requires exhaustion of
   administrative remedies prior to seeking judicial review.” Voinche v. F.B.I.,
   999 F.2d 962, 963 (5th Cir. 1993) (per curiam). But, consistent with 5 U.S.C.
   § 552(a)(6)(C), “[i]f an agency has not complied within the statutory time
   limits of an FOIA request, the requester shall be deemed to have exhausted
   his administrative remedies and [may] bring suit.” Id. (citing 5 U.S.C.
   § 552(a)(6)(C)). That said, our court has been clear that “a suit [brought]
   pursuant to § 552(a)(6)(C) challenges only the timeliness of an agency’s
   response.” Id. (explaining that the issue in such an action “is not whether
   the requestor should have ultimate access to the records,” but rather “what
   time constraints administrative agencies should be compelled to act by the
   court at the behest of a requester”).
          Matthews brought precisely that type of suit here. His complaint
   challenged the agencies’ failure to timely respond to his requests, citing
   § 552(a)(6)(C). And Matthews does not dispute that the agencies have now
   responded to those requests. His claims regarding the timeliness of the
   agencies’ responses are therefore moot. See Voinche, 999 F.2d at 963–64;
   Calhoun v. F.B.I., 546 F. App’x 487, 490 (5th Cir. 2013) (per curiam).
          Matthews resists this conclusion because, in his view, the agencies’
   responses were inadequate. But as the magistrate judge observed, our court
   has long distinguished “between FOIA claims based on the timeliness of the
   response and those based on the adequacy of the response.” See, e.g.,
   Voinche, 999 F.2d at 963 (explaining that, in “a suit pursuant to
   § 552(a)(6)(C) . . . the issue whether the agency’s response was adequate is
   not apposite”). Matthews did not challenge the adequacy of the agencies’




                                           3
Case: 21-50829       Document: 00516272834             Page: 4      Date Filed: 04/08/2022




                                        No. 21-50829


   responses in his complaint.2 Nor could he have: There were no responses to
   challenge as inadequate when Matthews brought this action.
          We agree with the district court that when the agencies “responded
   to his requests, Matthews’ timeliness claims against them were rendered
   moot.” Accordingly, we affirm.




           2
            And regardless, any challenge to the adequacy of the agencies’ responses would
   be subject to dismissal on exhaustion grounds. See Voinche, 999 F.2d at 963–64; Calhoun,
   546 F. App’x at 490.




                                              4